Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 27, 2007 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 125 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 128 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Cash Management Portfolio and Tax-Managed Growth Portfolio have also executed this Registration Statement. Eaton Vance Cash Management Fund Eaton Vance Money Market Fund Diversified money market mutual funds Eaton Vance Tax Free Reserves A diversified tax-exempt money market mutual fund Prospectus Dated ^May 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges ^ 9 Investment Objectives & Principal Policies and Risks ^ 6 Redeeming Shares ^ 10 Management and Organization ^ 7 Shareholder Account Features ^ 10 Valuing Shares ^ 8 Tax Information ^ 12 Purchasing Shares ^ 8 Financial Highlights ^ 13 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries Eaton Vance Cash Management Fund  Eaton Vance Money Market Fund Investment Objective and Principal Strategies. Each Funds investment objective is to provide as high a rate of income as may be consistent with preservation of capital and maintenance of liquidity. The Funds currently invest their assets in a separate diversified registered investment company ( Cash Management Portfolio, referred to herein as the Portfolio) with the same objective and policies managed by an affiliate of Eaton Vance. Permissible investments include various types of high quality, U.S. dollar denominated money market instruments of domestic and foreign issuers, such as securities issued or guaranteed by the U.S. government or its agencies and instrumentalities, and high-quality, short-term obligations issued by banks and corporations. The Portfolio may invest significantly in securities issued by various U.S. government-sponsored entities, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. While such issuers may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. Principal Risk Factors. Each Funds yield will change as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. In addition, certain events could reduce a Funds income level and/or share price, such as a sharp rise in prevailing short-term interest rates; adverse developments in the banking industry, which issues or guarantees many money market securities; economic, political or other developments affecting foreign issuers of money market securities; changes in the credit quality of issuers; and default by a counterparty in a portfolio transaction. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although each Fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in a Fund. 2 Performance Information. The following bar charts and table provide information about the Funds performance. Although past performance is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The returns in the bar charts are for each of the past ten calendar years through December 31, ^ and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower^ . Cash Management Fund ^ During the ten years ended December 31, ^ , the Funds highest quarterly total return was 1.49% for the quarter ended September 30, 2000, and its lowest quarterly return was 0.06% for the quarter ended June 30, 2004. The Funds annualized current and effective yields for the seven-day period ended December 31, ^ 2006 were ^
